Title: Editorial Note: Jefferson’s Questions and Observations on the Application of France
From: 
To: 


    Jefferson’s Questions and Observations on the Application of FranceEditorial Note
    The four documents printed below illuminate an obscure episode in the Secretary of State’s continuing political contest with his great antagonist in the Treasury Department. As Republican critics in the National Gazette and the House of Representatives mounted their assault on Alexander Hamilton’s management of public finances, this chapter in Jefferson’s conflict with the Treasury Secretary quietly played itself out within the confines of the Cabinet.
Jefferson’s renewed thrust against Hamilton began on 8 Feb. 1793, when  the Secretary of State received from French minister Jean Baptiste Ternant a request authorized by the French foreign minister for an advance of 3,000,000 livres on the debt to France for the purchase of provisions in America to relieve a critical food shortage in the war-torn French Republic. Responding to the urgency of this matter, Jefferson on the same day submitted a translation of Ternant’s request to Washington, who immediately sent a copy to Hamilton and asked for his advice on it. Hamilton met with Washington on 9 Feb. and recommended that he take no action until the Senate passed the general appropriations bill for the federal government, whereupon the President instructed the Secretary of State to inform Ternant that a decision on his request would soon be forthcoming. Meanwhile, presumably in response to a request Washington made when he met with the Secretary of State that same day, Jefferson tabulated a statement of the American debt to France for his own use in evaluating the feasibility of complying with the French minister’s appeal and then prepared the questions and observations about Ternant’s application that he submitted with a covering letter to the President on 12 Feb. (Ternant to TJ, 8 Feb. 1793, and note; Tobias Lear to Hamilton, 8 Feb. 1793, Syrett, Hamilton, xiv, 16; Washington, Journal, 45–6; Documents I–IV below).
Jefferson obviously designed the documents he sent Washington to serve a double purpose. In the first instance, they were intended to secure presidential approval for Ternant’s request so that the French minister could begin to purchase provisions in the United States. Perhaps even more significantly, however, they were also calculated to raise doubts in Washington’s mind about the probity of Alexander Hamilton’s handling of foreign loans contracted in Europe to pay the foreign debt, thus reinforcing the criticisms of the Secretary of the Treasury being made by Republican congressmen in the House of Representatives and by Republican critics in the National Gazette (see Editorial Note on Jefferson and the Giles resolutions, at 27 Feb. 1793; Notes on Conversations with Tobias Lear and John Beckley, 7 Apr. 1793).
Instantly recognizing the gravity of Jefferson’s insinuation that the United States government might not have enough money on hand to meet the French minister’s request because of Hamilton’s mishandling of the foreign loans, and his thinly veiled call for a presidential investigation of the Treasury Secretary, Washington turned almost immediately for counsel to Attorney General Edmund Randolph. After examining the three documents Jefferson had sent Washington, Randolph on 14 Feb. suggested a course of action by which the President could satisfy the French minister without appearing to protect the Secretary of the Treasury or to countenance the Secretary of State. He advised Washington to approve the payment to Ternant of only what was due on the French debt at the end of 1792 and to defer a decision on the remainder of the sum requested by the French minister until after Congress had passed the general appropriations bill. In this way, the Attorney General argued, Washington could avoid a presidential examination of the Department of the Treasury, which was bound to reflect adversely on Hamilton in the eyes of his critics, gain time to determine whether the current House inquiry into Hamilton’s conduct at the Treasury uncovered any evidence that warranted bringing Jefferson’s suspicions to the Secretary’s attention, and still enable Ternant to begin buying food supplies for the French government (Randolph to Washington, 14 Feb. 1793, DLC: Washington Papers).
Meanwhile, having learned that $100,000 was on hand in the Treasury from  a European loan that had been contracted to help pay the foreign debt, Ternant made an oral request to Jefferson for an initial advance of $100,000 against the American debt to France so that he could begin purchasing provisions. The Secretary of State quickly relayed the appeal to Washington, who approved the payment even before receiving the Attorney General’s advice on the documents Jefferson had submitted (Ternant to the Minister of Foreign Affairs, 13 Feb. 1793, Turner, CFM, 173–4; Washington, Journal, 52; Washington to TJ, 13 Feb. 1793; TJ to Ternant, 14 Feb. 1793).
In the end, Jefferson succeeded in obtaining the advance requested by the French minister, but not in undermining the President’s confidence in the Secretary of the Treasury. The Cabinet considered Ternant’s application for funds on 25 Feb., six days after the Senate passed the general appropriations bill. At this meeting Randolph and Secretary of War Henry Knox joined Jefferson in advising the President to grant the full amount requested by Ternant, whereas Hamilton only favored the payment of $318,000, the arrears the United States still owed on its debt payments to France for 1792. Washington sided with the majority in the Cabinet and approved Ternant’s request in full, but he refrained from launching an executive investigation of the Department of the Treasury or referring to its head the substance of Jefferson’s allegations against him. Jefferson immediately notified Ternant of the government’s decision on his application (Cabinet Opinions on the Debt to France, 25 Feb. 1793; TJ to Ternant, 25 Feb. 1793; Notes on Cabinet Opinions, 26 Feb. 1793; Washington, Journal, 54, 56, 63, 68–9, 70, 74; JSJournal of the Senate of the United States, Washington, D.C., Gales, 1820–21, 5 vols., i, 490). If the Secretary of State had achieved his principal aim, his success was qualified when Ternant evidently took offense at his cautionary request, inspired by the arrival of William Stephens Smith from France with a proposal from the Revolutionary government for securing payment of the entire debt, that he produce authorization to obtain the payment approved by the Cabinet (Notes on Conversations with William Stephens Smith and George Washington, 20 Feb. 1793; TJ to James Monroe, 5 May 1793, and note).
